Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
Applicant in his remarks argues that “None of the cited references teaches, discloses or suggests, alone or in combination, a biophotonic composition wherein the one or more bicarbonate salts, one or more carbonate salts, or a combination of the foregoing salts are present in an amount of between about 0.4% and about 10% by weight of the total composition. The technical effects of the specific salts at the amount/ranges presently claimed in the biophotonic composition, as described throughout the application, and more specifically in Examples 5, 6, 7, 8, 11, 13 and 16, include increased fluorescence output, favorable changes in emitted fluorescence light profiles, increased ROS production , decreased hydrogen peroxide production, and enhanced ability of the composition to change its physical texture during illumination. There is nothing in the cited references that would render these features obvious to a person of ordinary skill in the art or that would motivate a person skilled in the art to incorporate such salts into the biophotonic compositions of the present technology in the amount/range as now claimed”.  The arguments are considered to be persuasive and places the application in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617